     Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 1 of 9




23
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 2 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 3 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 4 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 5 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 6 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 7 of 9
Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 8 of 9
     Case 6:20-mj-00664-MJP Document 1 Filed 06/23/20 Page 9 of 9




    16. On January 15, 2020, GREEN-ALVAREZ was charged with one count of

Criminal Possession of a Weapon in the Second Degree and one count of Criminal

Use of a Firearm in the First Degree in violation of the New York State Penal Law in

relation to the events of January 15, 2020. Those charges are currently pending

presentment to the Monroe County Grand Jury. Your affiant requested that the

United States Attorney's Office revie� this case and adopt it for federal prosecution.



                                  CONCLUSION

   17. Based on the above information, your affiant submits that probable cause

exists to believe that GREEN-ALVAREZ violated violations of Title 18, United States

Code, Sections 922 (g)(l) (possession of a firearm by a convict




Affidavit and Criminal Complaint submitted
electronically by email in .pdf format. Oath
administered, and contents and signature, attested
to me as true and accurate telephonically pursuant to Fed.
R.Crim.P.4.1 and4(d) on this 23rd day of June 2020.




HON. MARK W. PEDERSEN
United States Magistrate Judge



                                          8
